Citation Nr: 1028226	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-01 970	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February to April 1980.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2005 rating action that denied service connection for 
PTSD, and for an acquired psychiatric disorder other than PTSD.

By decision of December 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

In his December 2006 Substantive Appeal, the Veteran requested a 
hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board 
hearing).  In April 2007, the Veteran requested a Board 
videoconference hearing instead of a Travel Board hearing.  In 
November 2009, the RO notified the Veteran of a Board 
videoconference hearing that had been scheduled for him at the RO 
for a date in December.  Subsequently in November 2009, the 
Veteran contacted the RO, cancelled his request for a Board 
videoconference hearing, and requested instead a Travel Board 
hearing.  In April 2010, the RO notified the Veteran of a Travel 
Board hearing that had been scheduled for him for a date in May.  
Subsequently in April 2010, the Veteran requested that the Travel 
Board hearing scheduled for May be postponed and rescheduled for 
another date.

To ensure full compliance with due process requirements, these 
matters are hereby REMANDED to the RO via the AMC for the 
following action:

The RO should contact the Veteran and 
reschedule a Travel Board hearing for him 
and any witnesses at another convenient 
date.  Notice to report for the hearing 
should be sent to the Veteran.  Any failure 
of the Veteran to report for the hearing 
should be clearly documented for the 
record.  Thereafter, the claims folder 
should be transferred back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

